Citation Nr: 0027894	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  96-36 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits for cervical disc 
disease pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000), claimed to be the result of 
treatment received at the Humana Hospital from January 31, 
1991 to February 5, 1991.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1967.






The current appeal arose from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

The RO denied entitlement to compensation benefits for 
cervical disc disease pursuant to the provisions of 
38 U.S.C.A. § 1151, claimed to be the result of surgical 
treatment received at the Humana Hospital from January 31, 
1991 to February 5, 1991.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO in August 1997 and August 1999 for further development 
and adjudicative actions.

In March 2000 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

VA did not contract for or authorize surgical treatment of 
the veteran for cervical disc disease at the Humana Hospital 
from January 31, 1991 to February 5, 1991.


CONCLUSION OF LAW

The claim of entitlement to compensation benefits for 
cervical disc disease pursuant to the provisions of 
38 U.S.C.A. § 1151, claimed to be the result of treatment 
received at the Human Hospital from January 31, 1991 to 
February 5, 1991 is denied as a matter of law.  38 U.S.C.A. 
§ 1151;  Sabonis v. Brown, 5 Vet. App. 127 (1993).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

Service connection has been granted for status post 
appendectomy, evaluated as noncompensably disabling.

The veteran was privately hospitalized at the Humana Hospital 
from January 31, 1991 to February 5, 1991, at which time he 
underwent anterior cervical discectomy and fusion at C5-6 and 
C6-7.  The final discharge diagnoses were herniated disc at 
C5-6, and cervical spondylosis at C6-7.

In March 1996 the veteran submitted a claim of entitlement to 
compensation benefits for cervical disc disease pursuant to 
the provisions of 38 U.S.C.A. § 1151, claimed to be the 
result of surgical treatment received at the Humana Hospital 
from January 31, 1991 to February 5, 1991.

The Fee Schedule referable to payment of medical expenses 
from the VA Medical Center in Anchorage, Alaska, does not 
include the veteran's private admission at the Human 
Hospital, Anchorage, Alaska, from January 31, 1991 to 
February 5, 1991.

A January 2000 RO report of contact with a representative of 
the authorization section of the VA Medical Center, 
Anchorage, Alaska, shows that VA did not pay for private 
hospitalization of the veteran at the Humana Hospital from 
January 31, 1991 to February 5, 1991.

Associated with the claims file is a substantial quantity of 
medical documentation including correspondence referable to 
treatment of the veteran for periods of time which are not 
pertinent to his current claim which is limited to the 
surgical treatment for cervical disc disease received at the 
Humana Hospital from 
January 31, 1991 to February 5, 1991.  


Criteria

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 were revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation.. 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation...shall be awarded in the 
same manner as if such disability, aggravation or death were 
service-connected."  38 U.S.C.A. § 1151.

In 1991, the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 552 
(1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.  In particular, the amended regulation, 
38 C.F.R. § 3.358(c)(3), now provides: Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative. 'Necessary consequences' 
are those which are certain to result from, or were intended 
to result from, the examination or medical or surgical 
treatment administered.  Consequences otherwise certain or 
intended to result from a treatment will not be considered 
uncertain or unintended solely because it had not been 
determined at the time consent was given whether that 
treatment would in fact be administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151.

However, in a precedent opinion, the VA Office of the General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.

The Court has held that, for a service connection claim to be 
well grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus (i.e., a link or a connection) between 
the injury or disease in service and the current disability.  
See Caluza v. Brown, 7 Vet. App. 498 (1995), Aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication, including the requirement for a well-
grounded claim.  See Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1992) (holding that a veteran must submit evidence 
sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151; Contreras v. Brown, 5 Vet. App. 492, 495 
(1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993); see Contreras, 
supra.

When Department facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographical inaccessibility or are not capable of furnishing 
the care or services required, the Secretary, as authorized 
in section 1710 of this title, may contract with non-
Department facilities in order to furnish any of the 
following:

(1) Hospital care or medical services to a veteran 
for the treatment of___
(A) a service-connected disability;
(B) a disability for which a veteran was discharged or 
released from the active military, naval, or air 
service; or
(C) a disability of a veteran who has a total disability 
permanent in nature from a service-connected disability.
(2) Medical services for the treatment of any 
disability of
(A) a veteran described in section 1710(a)(1)(B) of 
this title;
(B) a veteran who (i) has been furnished hospital care, 
nursing home care, domiciliary care, or medical 
services, and (ii) requires medical services to 
complete treatment incident to such care or services; 
or.....38 U.S.C.A. § 1703.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 191); 38 C.F.R. 
§ 3.102, 4.3 (1999).


Analysis

The Board notes that the veteran is claiming entitlement to 
compensation benefits for cervical disc disease pursuant to 
the provisions of 38 U.S.C.A. § 1151, claimed to be the 
result of surgical treatment received at the Human Hospital 
from January 31, 1991 to February 5,1991.

As the Board noted earlier, the case was remanded to the RO 
to obtain proof of VA authorization for such medical 
treatment by contracting with the Humana Hospital.  As was 
reported in the evidence, VA did not contract with the Humana 
Hospital for treatment of the veteran from January 31, 1991 
to February 5, 1991.

As such, the veteran has failed to state a legally sufficient 
claim.  Cervical disc disease is not alleged to have resulted 
from medical care at a VA facility or a non-VA facility under 
contract by VA.  

The criteria of 38 U.S.C.A. § 1151 are therefore not 
applicable to the veteran's case.  As the veteran's claim is 
predicated pursuant to the criteria of 38 U.S.C.A. § 1151, 
the Board has no alternative but to deny his claim as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to compensation benefits for cervical disc 
disease pursuant to the provisions of 38 U.S.C.A. § 1151, 
claimed to be the result of surgical treatment received at 
the Humana Hospital from January 31, 1991 to February 5, 
1991, is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

